                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF WISCONSIN
                                            Milwaukee DIVISION

In re: FRENCH, LISA R.                                   §          Case No. 18-22484
                                                         §
                                                         §
                                                         §
                       Debtor(s)


                                   NOTICE OF TRUSTEE’S FINAL REPORT AND
                                     APPLICATIONS FOR COMPENSATION
                                       AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Michael F. Dubis,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                            Clerk, U.S. Bankruptcy Court
                                               517 E. Wisconsin Ave.
                                                Milwaukee, WI 53202
        Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, together with a request for a
hearing and serve a copy of both upon the trustee, any party whose application is being challenged and the
United States Trustee. If no objections are filed, the Court will act on the fee applications and the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.



Date: 05/21/2019                                             By:: /s/ Michael F. Dubis
                                                                                         Trustee
Michael F. Dubis
208 East Main Street
Waterford, WI 53185
(262) 534-6950
mdubis@tds.net




UST Form 101-7-NFR (10/1/2010)




                   Case 18-22484-kmp            Doc 30       Filed 05/21/19        Page 1 of 5
                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF WISCONSIN
                                               Milwaukee DIVISION

In re:FRENCH, LISA R.                                         §      Case No. 18-22484
                                                              §
                                                              §
                                                              §
                        Debtor(s)


                                     SUMMARY OF TRUSTEE’S FINAL REPORT
                                     AND APPLICATIONS FOR COMPENSATION

                   The Final Report shows receipts of :                              $                          8,948.36
                   and approved disbursements of:                                    $                             25.21
                   leaving a balance on hand of1:                                    $                          8,923.15

               Claims of secured creditors will be paid as follows:

  Claim        Claimant            Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                                Claim                       Date               Payment
  3            LINCOLN                   35,629.87                        0.00                        0.00               0.00
               AUTOMOTIVE
               FINANCIAL
               SERVICES

                                                  Total to be paid to secured creditors:          $                      0.00
                                                  Remaining balance:                              $                  8,923.15

               Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                                Total           Interim          Proposed
                                                                              Requested       Payments to           Payment
                                                                                                    Date
  Trustee, Fees - Michael F. Dubis                                               1,644.84              0.00         1,644.84
  Trustee, Expenses - Michael F. Dubis                                                3.75             0.00              3.75

                    Total to be paid for chapter 7 administrative expenses:                       $                  1,648.59
                    Remaining balance:                                                            $                  7,274.56




           1
            The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
      earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
      receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
      account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)




                    Case 18-22484-kmp               Doc 30        Filed 05/21/19          Page 2 of 5
             Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                     Total             Interim       Proposed
                                                                       Requested         Payments to   Payment
                                                                                         Date

                                                         None

                  Total to be paid for prior chapter administrative expenses:                $                  0.00
                  Remaining balance:                                                         $              7,274.56

               In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured)
      creditors.
               Allowed priority claims are:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment

                                                         None

                                                 Total to be paid for priority claims:       $                  0.00
                                                 Remaining balance:                          $              7,274.56

              The actual distribution to wage claimants included above, if any, will be the proposed
      payment less applicable withholding taxes (which will be remitted to the appropriate taxing
      authorities).
              Timely claims of general (unsecured) creditors totaling $174,872.19 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 4.2 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  1          Educators Credit Union Attn:                 10,752.29                       0.00               447.29
             Bankruptcy Department
  2          Johnson Bank Attn: Brenda                   101,579.48                       0.00             4,225.63
             Kurklis
  4          Capital One Bank (USA), N.A.                     890.94                      0.00                37.06
  5          Capital One, N.A.                              3,674.48                      0.00               152.86
  6          Thompson Law Office Attn:                    57,975.00                       0.00             2,411.72
             Gary W. Thompson




UST Form 101-7-NFR (10/1/2010)




                   Case 18-22484-kmp            Doc 30       Filed 05/21/19         Page 3 of 5
                   Total to be paid for timely general unsecured claims:               $                7,274.56
                   Remaining balance:                                                  $                    0.00

            Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
    be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
    claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
    interest (if applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim    Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None

                   Total to be paid for tardily filed general unsecured claims:        $                      0.00
                   Remaining balance:                                                  $                      0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
    ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
    after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
    dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
    applicable).
             Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
    ordered subordinated by the Court are as follows:

  Claim    Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None

                                            Total to be paid for subordinated claims: $                       0.00
                                            Remaining balance:                        $                       0.00




UST Form 101-7-NFR (10/1/2010)




                 Case 18-22484-kmp            Doc 30      Filed 05/21/19          Page 4 of 5
                                               Prepared By: /s/ Michael F. Dubis
                                                                               Trustee
    Michael F. Dubis
    208 East Main Street
    Waterford, WI 53185
    (262) 534-6950
    mdubis@tds.net




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)




                 Case 18-22484-kmp           Doc 30      Filed 05/21/19         Page 5 of 5
